832 F.2d 140
James Ernest HITCHCOCK, Petitioner-Appellant,v.Richard L. DUGGER, Respondent-Appellee.
No. 83-3578.
United States Court of Appeals,Eleventh Circuit.
Oct. 26, 1987.

Craig Barnard, Asst. Public Defender, Richard L. Jorandby, Public Defender, 15th Judicial Circuit of Florida, Richard B. Greene, Richard H. Burr, Asst. Public Defenders, West Palm Beach, Fla., for petitioner-appellant.
Richard Prospect, Asst. Atty. Gen., Daytona Beach, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida;  John A. Reed, Jr., Judge.
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, ANDERSON, CLARK, and EDMONDSON, Circuit Judges, and MORGAN, Senior Circuit Judge.*
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
Pursuant to the opinion issued April 22, 1987, by the Supreme Court of the United States, --- U.S. ----, 107 S. Ct. 1821, 95 L. Ed. 2d 347 (1987), this cause is REMANDED to the United States District Court for the Middle District of Florida with instructions to enter an order granting the application for a writ of habeas corpus, unless the State within a reasonable period of time either resentences petitioner in a proceeding that comports with the requirements of Lockett v. Ohio, 438 U.S. 586, 98 S. Ct. 2954, 57 L. Ed. 2d 973 (1978) or vacates the death sentence and imposes a lesser sentence consistent with law.



*
 Senior Circuit Judge Lewis R. Morgan elected to participate in this decision, pursuant to 28 U.S.C.A. Sec. 46(c)